Citation Nr: 1505337	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left hypopharynx, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This claim was previously before the Board in January 2014, wherein the Board remanded the claim for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in June 2014, the Veteran's claim was returned to the Board.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange; squamous cell carcinoma of the left hypopharynx was not manifest during service or within one year of separation.  Squamous cell carcinoma of the left hypopharynx is unrelated to service.


CONCLUSION OF LAW

Squamous cell carcinoma of the left hypopharynx was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As squamous cell carcinoma is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  He is therefore entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board notes that the Veteran had active service during a period of war.   Additionally, a review of his service records by the National Personnel Records Center (NPRC) confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange. 

The Veteran has appealed the denial of service connection for squamous cell carcinoma of the left hypopharynx.  The Veteran asserts that his squamous cell carcinoma of the hypopharynx is due to Agent Orange exposure.  Nonetheless, the Veteran's claim must be denied. 

Here, no squamous cell carcinoma of the left hypopharynx, or other tumor, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease process during or within one year of service.  Rather, at examination in October 1967, he had no related complaints; neurological and physical examinations were normal.   

A letter from VA to the Veteran indicates that the Veteran is part of the Agent Orange Registry is of record; a handwritten notation states that the Veteran's throat cancer is presumptively service-connected.

The Veteran was afforded a VA examination in February 2010.  According to the report, the Veteran was treated for squamous cell carcinoma of the left hypopharynx with radiation therapy.  The VA examiner found that the Veteran's squamous cell carcinoma is not related to his service, including his Agent Orange exposure.  The VA examiner pointed out that there was only medical evidence of a link between respiratory cancers (i.e., larynx) and Agent Orange, and that here the Veteran's cancer is a cancer of the digestive system, which is not associated with Agent Orange exposure.  

The presumptions relating to herbicide exposure are limited to respiratory cancers, soft tissue sarcomas, leukemias, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, and Hodgkin's disease.  The Board acknowledges that the Agent Orange Registry letter has a notation indicating that the Veteran has throat cancer which is presumptively service-cancer.  However, this is inconsistent with the available medical evidence, which does not show a respiratory cancer.  The Board points out that the February 2010 VA examiner indicated that the Veteran's squamous cell carcinoma of the left hypopharynx is a cancer of the digestive system.   The Board also points out that none of the Veteran's treating providers found a relationship between his squamous cell carcinoma of the left hypopharynx and his service.  VA treatment records indicate that the tumor was located at the superior aspect of the epiglottis, and that the Veteran had a 60 pack-year history of smoking; he was advised of the risk of treatment failure with continued tobacco use.  As the Veteran does not have a respiratory cancer, or other presumptive cancer, his claim for service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of sections 3.303(b) and 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran's squamous cell carcinoma of the left hypopharynx is related to service, including Agent Orange exposure, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and that his VA treatment records show that the pertinent pathology began in 2009.  Furthermore, the record establishes that the post service diagnosis of squamous cell carcinoma of the left hypopharynx is unrelated to service.

In this regard, the Board acknowledges that, other than the notation on the Agent Orange Registry letter, stating that the Veteran had throat cancer presumptively related to Agent Orange exposure in service, and the Veteran's lay statements, there is no evidence of a nexus to service.  However, it is unclear who made the notation and on what basis, given that the medical evidence does not show throat cancer; additionally, the notation does not include a rationale.  As such, the VA opinion is far more reasoned and substantiated by the totality of the evidence.

The Board acknowledges that the Veteran is competent to report his experiences during and since service and to state that he experiences symptoms related to his squamous cell carcinoma of the left hypopharynx, but these statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, the Board finds that the specific finding of the February 2010 VA examiner, indicating that the Veteran's squamous cell carcinoma of the left hypopharynx is not related to his service, is of greater probative weight than the more general lay assertions of the Veteran and the notation on the Agent Orange Registry letter, even assuming those assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   In this regard, the Board reiterates that the notation is inconsistent with the Veteran's service treatment records and the absence of complaints during service or for many years thereafter, as well as treatment records from his 2009 diagnosis, which do not show a respiratory cancer.  Thus, the lay evidence is of little probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The most probative and credible evidence establishes that the Veteran does not have a respiratory cancer.  To the extent that he has squamous cell carcinoma of the left hypopharynx, such was not manifest during service or within one year of separation.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  Furthermore, the more probative and credible evidence establishes that the squamous cell carcinoma of the left hypopharynx is unrelated to service to include Agent Orange exposure.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

ORDER

Entitlement to service connection for squamous cell carcinoma of the left hypopharynx is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


